DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Malcom J. MacDonald on 07/14/2022.
The application has been amended as follows:
Claims 5-16 are cancelled.
Response to Amendment
Claims 5-16 are cancelled.
	In view of the amendment, filed on 06/09/2022, the following rejections are withdrawn from the previous office action, mailed on 03/31/2022.
Rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Noboru (JPS 6150709)
Rejection of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Noboru et al. (JPS ‘709

Response to Arguments
Applicant’s arguments, see remarks filed on 06/09/2022, with respect to allowability of the claimed subject matter have been fully considered and are persuasive.  Therefore, the previous rejections of claims 1-4 have been withdrawn. 
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest a noodle band cutting apparatus for cutting noodle bands having a predetermined thickness and width, as claimed in claim 1, comprising: a moving mechanism; and plural cutting devices, wherein one of the cutting devices is selected from the plural cutting devices by being moved and being fixed at a noodle band cutting position, wherein the moving mechanism includes a drum having a pair of circular edge plates, and a plurality of frames connecting the edge plates, a rod provided at a center of the drum, and a handle connected to an edge portion of the rod, wherein the drum is configured to rotate around the rod by rotating the handle, wherein the edge plates have a number of notches equal to that of the number of cutting devices, wherein the notches are formed to extend in a radial direction of the edge plates and open at a circumferential side thereof, and wherein both longitudinal ends of the plural cutting devices are supported in the notches of the edge plates.
The closest prior art of Noboru et al. (JPS ‘709) fail to disclose a drum having a pair of circular edge plates wherein the edge plates have a number of notches and the notches are formed to extend in a radial direction of the edge plates and open at a circumferential side thereof, wherein both longitudinal ends of the plural cutting devices are supported in the notches of the edge plates. Therefore, claims 1-4 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        07/16/2022